Dear Mr. Ponstien:
This office issued Opinion No. 01-0463 in response to Resolution No. 1909-11-01 of the St. Bernard Parish Council concerning the ownership of Bayou Yscloskey. This supplemental opinion is being sent to you as our office is now recalling our original opinion.
It is the policy of this office to issue only legal opinions based upon a complete statement of the facts describing the situation out of which a legal issue arises. In rendering legal opinions, this office does not seek out the facts nor make factual determinations concerning the situation out of which a legal issue arises.
The legal opinion expressed in Opinion No. 01-0463 that the State of Louisiana claims ownership of Bayou Yscloskey as a naturally occurring navigable body of water is clearly based upon factual determinations made after a review of various research materials located in the State Land Office. Unfortunately, the State Land Office now advises that they have withdrawn their earlier determination that Bayou Yscloskey was claimed by the State as a historical navigable water bottom based upon new information received and reviewed in their office. We agree with the State Land Office that the question of ownership and public rights of navigation along the entire course of Bayou Yscloskey is so factually complicated that a resolution of this matter would more appropriately be made by a court rather than an opinion of this office or that of the State Land Office.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________  ROBERT H. CARPENTER, JR. Assistant Attorney General
RPI/RHC/tp
DATE REQUESTED: November 15, 2001
DATE RELEASED: January 23, 2002